DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to Preliminary Amendment filed on 6/24/2020.
Claims 1, 28-30, 33-44, 46-48, and 51 have been amended in this action.
Claims 1, and 27-51 are pending.
Claims 1, and 27-51 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent Chambers (Reg. No. 38,839) on 3/9/2021.
Amendment to the Claims:
	This listing of claims will replace all prior versions and listings of claims in the application.
Listing of Claims:
1.    (Currently Amended) A method performed by a device having an operating system and a system library for enhancing operable functionality of a software program, the method comprising:

identifying, by the device, one or more candidate code snippets from the plurality of input source code files by removing one or more code snippets that do not meet a similarity threshold measure for library functions stored in the system library;
identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system library on [[the]] a basis of at least first and second matching metrics; and
presenting a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function.

2. - 26. (Canceled)

27.    (Previously Presented) The method of claim 1, where receiving the plurality of input source code files comprises committing to a library suggestion engine source code and binary files for the software program.

28.    (Currently Amended) The method of claim 1, where identifying the one or more candidate code snippets comprises pruning the plurality of input source code files by performing natural language processing analysis of the plurality of input source code files to keep each candidate code snippet which meets at least a first similarity threshold measure for [[a]] the first library function stored in the system library.

29.    (Currently Amended) The method of claim [[3]] 28, where performing the natural language processing analysis of the plurality of input source code files comprises generating source code feature vectors from the plurality of input source code files and comparing the source code feature vectors to library function feature vectors for library functions stored in the system library to identify at least [[a]] the first candidate code snippet which meets at least [[a]] the first similarity threshold measure for [[a]] the first library function stored in the system library.

30.    (Currently Amended) The method of claim [[4]] 29, where generating the source code feature vectors from the plurality of input source code files comprises employing a vector formation technique selected from [[the]] a group consisting of Stop Words Removal, Full Form Conversion, Semantic Sense Addition, Stemming, Splitting, Similar Sense Detection, Latent Semantic Indexing, Latent Dirichlet Allocation and term frequency-inverse document frequency.

31.    (Previously Presented) The method of claim 1, where identifying the first validated code snippet comprises performing machine learning and natural language processing in combination with code analysis techniques to implement a fuzzy matching algorithm for selecting a candidate code snippet having first internal extracted features that match second internal extracted features from the first library function.



33.    (Currently Amended) The method of claim 1, where presenting the library function recommendation comprises displaying, on one or more user interface screens, the first validated code snippet, the first library function, and instructions for educating a developer on how to replace the first validated code snippet with the first library function.

34.    (Currently Amended) A computer program product comprising at least one computer readable storage medium having stored thereon executable instructions and data which, when executed by at least one processing device, cause the at least one processing device to:
receive a plurality of input source code files from a software program;
identify one or more candidate code snippets from the plurality of input source code files by removing one or more code snippets that do not meet a similarity threshold measure for library functions stored in [[the]] a system library;
identify at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system library on a basis of at least first and second matching metrics; and


35.    (Currently Amended) The computer program product of claim 34, wherein the software program, when executed by the at least one processing device, causes the at least one processing device to receive the plurality of input source code files by committing to a library suggestion engine source code and binary files for the software program.

36.    (Currently Amended) The computer program product of claim 34, wherein the software program, when executed by the at least one processing device, causes the at least one processing device to identify the one or more candidate code snippets by pruning the plurality of input source code files by performing natural language processing analysis of the plurality of input source code files to keep each candidate code snippet which meets at least a first similarity threshold measure for [[a]] the first library function stored in the system library.

37.    (Currently Amended) The computer program product of claim 36, wherein the software program, when executed by the at least one processing device, causes the at least one processing device to perform the natural language processing analysis of the plurality of input source code files by generating source code feature vectors from the plurality of input source code files and comparing the library functions stored in the system library to identify at least [[a]] the first candidate code snippet which meets at least [[a]] the first similarity threshold measure for [[a]] the first library function stored in the system library.

38.    (Currently Amended) The computer program product of claim 37, wherein the software program, when executed by the at least one processing device, causes the at least one processing device to generate the source code feature vectors from the plurality of input source code files by employing a vector formation technique selected from a group consisting of Stop Words Removal, Full Form Conversion, Semantic Sense Addition, Stemming, Splitting, Similar Sense Detection, Latent Semantic Indexing, Latent Dirichlet Allocation and term frequency-inverse document frequency.

39.    (Currently Amended) The computer program product of claim 34, wherein the software program, when executed by the at least one processing device, causes the at least one processing device to  identify the first validated code snippet by performing machine learning and natural language processing in combination with code analysis techniques to implement a fuzzy matching algorithm for selecting a first candidate code snippet having first internal extracted features that match second internal extracted features from the first library function.

software program, when executed by the at least one processing device, causes the at least one processing device to implement the fuzzy matching algorithm by performing Abstract Syntax Tree (AST) matching to identify the first candidate code snippet as the first validated code snippet which matches the second internal extracted features from the first library function.

41.    (Currently Amended) The computer program product of claim 39, wherein the software program, when executed by the at least one processing device, causes the at least one processing device to implement the fuzzy matching algorithm by performing Ngram matching to identify the first candidate code snippet as the first validated code snippet which matches the second internal extracted features from the first library function.

42.    (Currently Amended) The computer program product of claim 34, wherein the software program, when executed by the at least one processing device, causes the at least one processing device to identify the first validated code snippet comprises performing machine learning and natural language processing in combination with code analysis techniques to implement an input/output matching algorithm for selecting a candidate code snippet which generates the same output as the first library function when both are injected with a shared input.

software program, when executed by the at least one processing device, causes the at least one processing device to present the library function recommendation by displaying, on one or more user interface screens, the first validated code snippet, the first library function, and instructions for educating a developer on how to replace the first validated code snippet with the first library function.

44.    (Currently amended) A system comprising:
one or more processors;
a memory coupled to at least one of the processors; and
a set of instructions stored in the memory and executed by at least one of the processors to enhance operable functionality of a software program by recommending library substitutions for input source code files, wherein the set of instructions are executable to perform actions of:
receiving a plurality of input source code files from the software program;
identifying one or more candidate code snippets from the plurality of input source code files by removing one or more code snippets that do not meet a similarity threshold measure for library functions stored in the system library;
identifying at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system library on a basis of at least first and second matching metrics; and


45.    (Previously Presented) The system of claim 44, where receiving the plurality of input source code files comprises committing to a library suggestion engine source code and binary files for the software program.

46.    (Currently Amended) The system of claim 44, where identifying the one or more candidate code snippets comprises pruning the plurality of input source code files by performing natural language processing analysis of the plurality of input source code files to keep each candidate code snippet which meets at least a first similarity threshold measure for [[a]] the first library function stored in the system library.

47.    (Currently Amended) The system of claim [[44]] 46, where performing the natural language processing analysis of the plurality of input source code files comprises generating source code feature vectors from the plurality of input source code files and comparing the source code feature vectors to library function feature vectors for the library functions stored in the system library to identify at least [[a]] the first candidate code snippet which meets at least [[a]] the first similarity threshold measure for [[a]] the first library function stored in the system library.

the source code feature vectors from the plurality of input source code files comprises employing a vector formation technique selected from [[the]] a group consisting of Stop Words Removal, Full Form Conversion, Semantic Sense Addition, Stemming, Splitting, Similar Sense Detection, Latent Semantic Indexing, Latent Dirichlet Allocation and term frequency-inverse document frequency.

49.    (Previously Presented) The system of claim 44, where identifying the first validated code snippet comprises performing machine learning and natural language processing in combination with code analysis techniques to implement a fuzzy matching algorithm for selecting a candidate code snippet having first internal extracted features that match second internal extracted features from the first library function.

50.    (Previously Presented) The system of claim 44, where identifying the first validated code snippet comprises performing machine learning and natural language processing in combination with code analysis techniques to implement an input/output matching algorithm for selecting a candidate code snippet which generates the same output as the first library function when both are injected with a shared input.

51.    (Currently Amended) The system of claim 44, where presenting the library function recommendation comprises displaying, on one or more user interface screens, the first validated code snippet, the first library function, and instructions for educating a 
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, identifying, by the device, one or more candidate code snippets from the plurality of input source code files by removing one or more code snippets that do not meet a similarity threshold measure for library functions stored in the system library;
identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system library on [[the]] a basis of at least first and second matching metrics; and
presenting a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 34, and 44.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1, and 27-51 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191